Citation Nr: 1127496	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from December 1985 to March 1990.  

The claim initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2006, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The Board remanded this claim in October 2006 and January 2008, and denied the claim in a November 2008 decision.  Following the November 2008 denial, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, in a September 2009 Order, the Court vacated the November 2008 Board decision and remanded the matter to the Board for development consistent with the parties' September 2009 Joint Motion for Remand (Joint Motion).  

The Board remanded the claim for further development in July 2010 and February 2011.  This appeal is being remanded to the RO.  VA will notify the Veteran of any further action required on his part.  


REMAND

In its February 2011 remand, the Board sought a medical opinion addressing whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board pointed out that pursuant to its July 2010 remand, the Veteran was afforded VA general medical and mental disorders examinations, both in August 2010.  While the examiners addressed the individual effect that each service-connected disability had on the Veteran's employability, they did not discuss the combined effect of his service-connected disabilities.  The Board therefore found that a clarifying medical opinion needed to be obtained in order to determine whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The record reflects that service connection is in effect for a mood disorder due to chronic pain with depressive features associated with right femoral neuropathy, evaluated as 50 percent disabling; right femoral neuropathy associated with right inguinal hernia repair, evaluated as 30 percent disabling; chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling; non-specific left knee ligamentous strain and bursitis, evaluated as 10 percent disabling; non-specific right knee ligamentous strain and bursitis, evaluated as 10 percent disabling; right inguinal hernia repair, evaluated as 10 percent disabling; and tender scar associated with right inguinal hernia repair, evaluated as 10 percent disabling.  The combined disability evaluation for the Veteran's service-connected disabilities is 90 percent.  See February 2009 RO rating decision. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2010).  

The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question of whether there is an inability to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  The Veteran in this case meets these requirements.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Board's February 2011 ordered that the following development be conducted:

1.  The RO should refer the Veteran's claims folder to the August 2010 VA general medical examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the effect of the Veteran's service-connected disabilities on his employability.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity to result in unemployability.

It should be noted that the Veteran is currently service-connected for a mood disorder due to chronic pain with depressive features; right femoral neuropathy associated with right inguinal hernia repair; nonspecific ligamentous strains of the left and right knees with bursitis; residuals of a right inguinal hernia repair; a tender scar from hernia repair; COPD; and, tinnitus.

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the Veteran's unemployability is either likely or unlikely the result of his service-connected disabilities, the examiner should state whether it is at least as likely that the Veteran's unemployability is the result of his service-connected disabilities, as opposed to its being the result of some other factor or factors, such as nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

A March 2011 addendum report is of record, supplied by the VA physician who conducted the August 2010 VA general medical examination.  The physician noted that the medical opinion sought to address the combined effect of the Veteran's service-connected disabilities on his abilities to engage in any type of full-time employment, and to include an opinion concerning whether it was at least as likely as not that the service-connected disabilities were of such a severity to result in unemployability.  

The physician stated that:

This examiner did review all records, to include the compensation examination performed for him last year.  With relationship to the right femoral neuropathy associated with the right inguinal hernia repair, ligament or strain of both knees, the residual [of] the right inguinal hernia repair, COPD, and tinnitus, it would appear that in combination, with the right femoral neuropathy and ligamentous strain of both knees and the right inguinal hernia and COPD, that these items, in combination, will at least as likely as not interfere with most types of employment where he has to perform anything strenuous or repetitive or with exertion.  Therefore, those items, in combination, are at least as likely as not going to interfere with full-time employment where he has to do anything strenuous.  Sedentary employment is unlikely to be affected.  The scar itself, is unlikely to interfere with employment.  The tinnitus is unlikely to interfere with any employment.  Therefore, in combination, the right femoral neuropathy due to the inguinal hernia repair, the ligamentous strain in the knees, the residuals of the right inguinal hernia repair, and the COPD are at least as likely as not going to interfere with full-time employment.  

In the March 2011 addendum, the VA physician opined, in essence, that the Veteran's service-connected disabilities, with the exception of the hernia repair scar and tinnitus, would "interfere" with "most types" of employment where the Veteran would be required to do "anything strenuous."  The Board finds that this opinion did not adequately respond to the questions posed in the February 2011 remand.  In addition, while the Board acknowledges that the examiner who provided the March 2011 addendum had not previously addressed the Veteran's service-connected mood disorder in an examination, the February 2011 remand instructions clearly requested that the opinion address whether the Veteran is unemployable as a result of his service-connected "disabilities."  The Veteran's mood disorder is service-connected, and, in fact, is currently evaluated as 50 percent disabling, more than any other service-connected disability.  Because the physician did not address the Veteran's mood disorder, the medical question concerning whether the Veteran's service-connected disabilities result in his being unemployed has not been satisfactorily answered.  Therefore, the development ordered by the Board in February 2011 was not sufficiently accomplished.  Additional action is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the wording of the opinion, for example, the multiple use of the phrase "in combination" as well as the word "interfere" is at best confusing.  In addition, the March 2011 VA physician's opinion is ambiguous in that at first he stated that four of the Veteran's service-connected disabilities - (1) right femoral neuropathy; (2) ligamentous strain of both knees; (3) right inguinal hernia; and (4) COPD - would, in combination, interfere with most types of employment, including "where he has to do anything strenuous" but that "[s]edentary employment is unlikely to be affected."  However, in the last sentence of the addendum, he stated that the same four service-connected disabilities would "interfere with full-time employment" without stating whether that would include full-time "sedentary" employment.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA medical examination to determine the effect of all of his current service-connected disabilities on his employability.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity to result in unemployability.

It should be noted that the Veteran is currently service-connected for a mood disorder due to chronic pain with depressive features; right femoral neuropathy associated with right inguinal hernia repair; nonspecific ligamentous strains of the left and right knees with bursitis; residuals of a right inguinal hernia repair; a tender scar from hernia repair; COPD; and, tinnitus.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

4.  After completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


